Citation Nr: 0919327	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-04 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had active service from March 1970 to 
April 1973, July 1974 to July 1977, September 1986 to 
December 1987, and from December 1990 to March 1991.  
Additionally, he had multiple periods of Active Duty for 
Training and Inactive Duty for Training in the 1980s and 
1990s.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its January 2006 rating decision, the RO denied service 
connection for residuals of a neck injury and service 
connection for degenerative disc disease.  The appellant 
disagreed with that decision, and the RO issued a statement 
of the case in January 2008.  The appellant has filed a VA 
Form 9, Appeal to Board of Veterans' Appeals, in 
February 2008 and stated he was appealing all issues listed 
in the statement of the case.  On the VA Form 9, the 
appellant stated he wants a Board hearing at a local VA 
office before a member of the Board.  

The claims file includes a VA Form 8, Certification of 
Appeal, dated in January 2009, and it notes the appellant 
requested a travel Board hearing and that the hearing had not 
been held.  The Board received the claims file in April 2009, 
and there is no indication in the record that the appellant 
has withdrawn his request for a Board hearing at the RO.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing at the RO in 
Portland, Oregon.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




